 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     CHRISTOPHER MILLER,                                CASE NO. C16-5891 BHS
 8
                              Plaintiff,                ORDER DENYING PLAINTIFF’S
 9          v.                                          MOTION FOR
                                                        RECONSIDERATION
10   MARGARET GILBERT, et al.,

11                            Defendants.

12

13          This matter comes before the Court on Plaintiff Christopher Miller’s (“Miller”)

14   motion for reconsideration. Dkt. 148.

15          On April 29, 2019, the Court denied Miller’s motion to appoint counsel. Dkt. 145.

16   In that order, the Court informed Miller that it sent multiple requests to the pro bono

17   panel after appointed counsel withdrew. Id. No attorney, however, volunteered to

18   represent Miller so the Court denied Miller’s motion to appoint counsel. Id. On May 7,

19   2019, Miller filed the instant motion requesting reconsideration. Dkt. 148. Miller states

20   that he is having difficultly litigating this matter by himself and respectfully asks for

21   placement back on the pro bono panel. Id.

22


     ORDER - 1
 1          Because no attorney volunteered to represent Miller, the Court’s only option

 2   would be to force an attorney to represent Miller. At this point, the Court declines to

 3   impose such an obligation on an attorney in this civil suit for damages. If Miller finds an

 4   attorney to represent him, the Court will favorably consider an appointment of that

 5   attorney. Regarding the merits of the instant motion, the Court DENIES the motion

 6   because it is not error to deny a motion to appoint when no attorney volunteers for such

 7   an appointment.

 8          IT IS SO ORDERED.

 9          Dated this 3rd day of June, 2019.

10

11

12
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
